Exhibit 10.4

 

Execution Version

 

EMPLOYMENT AND NON-COMPETITION AGREEMENT

EMPLOYMENT AND NON-COMPETITION AGREEMENT (this “Agreement’) dated as of January
5, 2018, between PetIQ, LLC, an Idaho limited liability company (the “Company”),
and Will Santana (the “Employee”).

WHEREAS, prior to the consummation of the transactions contemplated in that
certain Unit Purchase Agreement, dated as of the date hereof (as it may be
amended, restated or otherwise modified from time to time, the “Purchase
Agreement”), by and among PetIQ, Inc., PetIQ Holdings, LLC, a Delaware limited
liability company (“Buyer” or “Holdings”), Community Veterinary Clinics LLC, a
Delaware limited liability Company (the “Target”), and VIP Petcare Holdings,
Inc. (“Seller”) and Will Santana and Kenneth Pecoraro (collectively, the
“Stockholders”), the Stockholders owned all of the issued and outstanding
capital stock of the Seller, and the Seller owned all of the issued and
outstanding units of membership interest in the Target (the “Units”);

WHEREAS, Buyer desires to purchase from the Seller, and the Seller desires to
sell to the Buyer, the Units in exchange for the consideration set forth in the
Purchase Agreement and upon the terms and conditions set forth in the Purchase
Agreement;

WHEREAS, the Employee is receiving consideration from the transactions
contemplated by the Purchase Agreement through the sale of Units of the Target
by the Seller;

WHEREAS, pursuant to the Purchase Agreement, the execution and delivery of this
Agreement is a deliverable required at the Closing of the transactions
contemplated by the Purchase Agreement; and

WHEREAS, the Company desires to employ the Employee commencing immediately
following the closing of the transactions contemplated by the Purchase Agreement
(the “Effective Date”), and Employee is willing to enter into employment and
perform services for the Company on the terms and subject to the conditions set
forth in this Agreement.

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

Section 1.         Employment Period.

Pursuant to the terms and subject to the conditions of this Agreement, the
Company hereby agrees to employ the Employee, and the Employee hereby agrees to
be employed by the Company for the period commencing on the Effective Date and
ending on the third (3rd) anniversary of the Effective Date, unless earlier
terminated in accordance with the terms hereof (the “Employment Period”).  The
Employment Period shall be automatically extended for a twelve-month period
unless either party gives notice to the other party of its intention to
terminate this Agreement no later than sixty (60) days prior to the end of the
then-existing Employment Period. From and after the expiration of the Employment
Period, the Employee will not be entitled to any rights or benefits (including,
without limitation, any severance pursuant to this Agreement or any Company
program, policy or otherwise) other than payment of any earned but unpaid wages.







--------------------------------------------------------------------------------

 

 

For the avoidance of doubt, this Agreement shall have no further force or
effect, and shall be considered null and void, in the event that the
transactions contemplated under the Purchase Agreement do not occur.

Section 2.        Terms of Employment.

(a)        Position.  During the Employment Period, the Employee shall serve as
Executive Vice President of the Company and shall report to the Chief Executive
Officer of the Company (the “CEO”). The Employee shall, subject to the direction
and supervision of the CEO, have supervision and control over, and
responsibility for, such management and operational functions of the Company
currently assigned to such position and shall have such other powers and duties
(including holding officer positions with the Company and one or more
subsidiaries of the Company) as may from time to time be prescribed by the CEO
consistent with the Employee’s position as Executive Vice President. Employee
also shall be appointed as a member to the Board of Directors of PetIQ, Inc. 

(b)        Full Time.  During the Employment Period, and excluding any periods
of vacation and sick leave to which the Employee is entitled, the Employee
agrees to devote his full business time and efforts, to the best of his ability,
experience and talent, to the business and affairs of the Company.
Notwithstanding the foregoing, Employee is permitted to serve as a shareholder,
director and officer of Seller and its affiliated entities as well as a member
and manager of SSMP Properties LLC (the lessor of, inter alia, the premises
occupied by Target in Windsor, California).

(c)        Compensation.

(i)        Base Salary. During the Employment Period, the Employee shall receive
an annual base salary of $400,000, less applicable withholdings, which annual
base salary shall be subject to adjustment as determined by the Compensation
Committee of the Board of Directors of PetIQ, Inc. (the “Compensation
Committee”) (as so adjusted, the “Annual Base Salary”). The Annual Base Salary
shall be paid in accordance with the customary payroll practices of the Company,
subject to applicable withholding and other payroll taxes. Employee acknowledges
and agrees that he is not entitled to any additional compensation, other than
the compensation described in this Section 3(c), in consideration for his
service as a member of the Board of Directors of PetIQ, Inc.

(ii)        Bonuses.  During the Employment Period, the Employee shall be
eligible to participate in the Company’s annual cash bonus plan as determined by
the Compensation Committee in its sole discretion (the “Annual Bonus”). The
Annual Bonus shall be paid as, when and if determined by the Compensation
Committee, subject to applicable withholding and other payroll taxes, and
subject to Employee’s continued employment through the Annual Bonus payment
date.

(iii)        Expenses. During the Employment Period, the Employee shall be
entitled to receive reimbursement for all reasonable and documented expenses
incurred by the Employee in connection with the performance of his duties
hereunder, in accordance with the policies, practices and procedures of the
Company as in effect from time to time.





-  2  -

--------------------------------------------------------------------------------

 

 

(iv)        Vacation and Holidays.  During the Employment Period, the Employee
shall be entitled to paid holidays and four (4) weeks paid vacation in
accordance with the policies of the Company applicable to other employees of the
Company generally.

(v)        Benefits.  The Employee shall be entitled to participate in such
employee benefit plans or programs in accordance with the policies of the
Company applicable to other executive-level employees of the Company.

Section 3.        Termination of Employment.

(a)        Death or Disability. The Employee’s employment shall terminate
automatically upon the Employee’s death. The Company may also terminate the
Employee’s employment due to Disability. For purposes of this Agreement, the
Employee shall be deemed “Disabled” and shall be subject to termination due to
Disability, if the Employee is unable to perform the essential functions of his
position, with or without reasonable accommodation, for any ninety (90) days
during a period of one hundred eighty (180) consecutive days (excluding any days
of paid vacation used by the Employee in accordance with the Company’s paid time
off policy), due to mental or physical disability as determined by a physician
selected by the Company and reasonably acceptable to the Employee. If the
Employee is Disabled, the Company may elect to terminate the Employee’s
employment hereunder by giving Notice of Termination (as defined below) to the
Employee (such termination to be effective upon receipt of such notice);
provided,  however, that the Company may not terminate the Employee’s employment
unless, at the time the Company gives the Notice of Termination, the Employee
continues to have a physical or mental disability that, in the opinion of a
physician selected by Company and reasonably acceptable to the Employee, may be
expected to prevent the Employee from performing any of his duties hereunder for
any period of time in excess of the ninety (90) days rendering him Disabled. The
parties acknowledge and agree that the Company will suffer an undue hardship
under the circumstances set forth in the previous provision.

(b)        Cause.  The Employee’s employment may be terminated at any time by
the Company for Cause (as defined below) or Without Cause (as defined below).
For purposes of this Agreement, “Cause” shall mean: (i) any conduct, action or
behavior by the Employee, whether or not in connection with the Employee’s
employment, including, without limitation, the commission of any felony or a
lesser crime involving dishonesty, fraud, misappropriation, theft, wrongful
taking of property, embezzlement, bribery, forgery, extortion or other crime of
moral turpitude, that has or may reasonably be expected to have a material
adverse effect on the reputation or business of the Company, Holdings, or their
respective subsidiaries and affiliates (the “Company Group”) or which results in
gain or personal enrichment of the Employee to the detriment of the Company
Group; (ii) a governmental authority, including, without limitation, the
Environmental Protection Agency or the Food and Drug Administration, has
prohibited the Employee from working or being affiliated with the Company Group
or the business conducted thereby; (iii) the commission of any act by the
Employee of gross negligence or malfeasance, or any willful violation of law, in
each case, in connection with the Employee’s performance of his or her duties
with the Company Group; (iv) performance of the Employee’s duties in an
unsatisfactory manner after a written warning and a ten (10) day opportunity to
cure or failure to observe material policies generally applicable to employees
after a written warning and a ten (10) day opportunity to cure; (v) breach of
the Employee’s duty of loyalty to the Company Group; (vi) chronic absenteeism;





-  3  -

--------------------------------------------------------------------------------

 

 

(vii) substance abuse, illegal drug use or habitual insobriety; or (viii)
violation of obligations of confidentiality to any third party in the course of
providing services to the Company Group. “Without Cause” shall mean a
termination by the Company of the Employee’s employment during the Employment
Period for any reason or under any circumstances other than a termination based
upon Cause, death or Disability.

(c)        Notice of Termination.  Any termination by the Company for Cause,
Without Cause or for Disability or by the Employee for any reason, shall be
communicated by Notice of Termination to the other party hereto. For purposes of
this Agreement, a “Notice of Termination” means a written notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated and (iii) if the date of termination
is other than the date of receipt of such notice, specifies the termination date
(the “Termination Date”); provided, however, that in the event of a termination
by the Employee for any reason, the Notice of Termination need only indicate the
Termination Date, which shall not be less than thirty (30) days after the date
of receipt of the Notice of Termination.

(d)        Post-Termination Cooperation. The Employee agrees and covenants that,
following the Employment Period, he shall, to the extent reasonably requested in
writing by the Company, cooperate in good faith with and assist the Company
Group in the pursuit or defense of any claim, administrative charge, or cause of
action by or against the Company Group as to which the Employee, by virtue of
his employment with the Company, has relevant knowledge or information,
including by acting as the Company’s representative in any such proceeding and,
without the necessity of a subpoena, providing truthful testimony in any
jurisdiction or forum, excluding any claim, charge or cause of action brought by
the Company Group against the Employee. The Company shall reimburse the Employee
for his reasonable out-of-pocket expenses in complying with this Section 3(d).

(e)        Post-Termination Nonassistance. The Employee agrees and covenants
that, following the Employment Period, he shall not voluntarily assist, support,
or cooperate with, directly or indirectly, any other person or entity alleging
or pursuing or defending against any claim, administrative charge, or cause or
action against or by the Company, as the case may be, including by providing
testimony or other information or documents, except under compulsion of law.
Should the employee be compelled to testify, nothing in this Agreement is
intended to, or shall prohibit the Employee from, providing complete and
truthful testimony. Nothing in this Agreement shall in any way prevent the
Employee from cooperating with any investigation by any federal, state, or local
governmental agency.

Section 4.        Obligations of the Company upon Termination.

(a)        Without Cause.  If the Company shall terminate the Employee’s
employment during the Employment Period Without Cause, then the Company shall
provide the Employee with the following severance payments and/or benefits:

(i)        the Company shall pay to the Employee, in each case through the
Termination Date: (A) a lump sum in the amount of the Employee’s earned but
unpaid





-  4  -

--------------------------------------------------------------------------------

 

 

Annual Base Salary (including accrued vacation), subject to applicable
withholding and payroll taxes, which shall be paid on termination, and (B)
reimbursement for any unpaid reimbursable expenses incurred by the Employee,
which shall be paid in accordance with the Company’s policies, practices and
procedures in effect as of the Termination Date, (collectively, “Accrued
Obligations”); and

(ii)        subject to Section 4(c), the Company shall continue to pay the
Employee his Annual Base Salary in accordance with customary payroll practices
(and subject to customary withholding and payroll taxes) for twelve (12) months
from the Termination Date (the “Severance Period”).

(b)        Cause; Death; Disability; By the Employee for Any Reason. If the
Employee’s employment shall be terminated due to the Employee’s death or
Disability, by the Company for Cause, or by the Employee for any reason, then
the Company shall have no further payment obligations to the Employee (or his
estate or legal representative if applicable, in the case of death or
Disability) other than for payment of the Accrued Obligations.

(c)        Condition; Remedies. The Employee acknowledges and agrees that the
Company’s obligations pursuant to this Section 4 (other than with respect to the
Accrued Obligations or as otherwise required by law) are conditioned on the
execution and delivery by the Employee (or, if applicable, his executor,
administrator or legal representative) of a general release in form and
substance reasonably satisfactory to the Company within thirty (30) days
following the Termination Date, and in the absence of the execution and delivery
of such a timely general release, the Company shall have no obligation to make
any such payments. The Company shall not have any obligation to make any
payments whatsoever to the Employee with respect to his employment by the
Company, or the termination of his employment, other than as set forth in this
Agreement, and any and all rights of the Employee to any compensation or
benefits in connection with his employment shall automatically and immediately
terminate upon the termination of his employment, and the Employee covenants and
agrees not to assert or pursue any other remedies, at law or in equity, with
respect to any termination of employment.

(d)        Resignation upon Termination.  Notwithstanding anything to the
contrary contained herein, upon termination of the Employee’s employment for any
reason or under any circumstance, the Employee shall be deemed to have given the
Company notice of his resignation from any and all positions as officer of the
Company and its subsidiaries and, if the Employee was terminated for Cause, as a
member of the PetIQ, Inc. Board of Directors or other similar governing body of
the Company and its subsidiaries, to the extent applicable.

(e)        Return of Company Property.  Upon termination of the Employee’s
employment for any reason or under any circumstances, the Employee shall return
any and all of the property of the Company Group (including, without limitation,
all computers, keys, credit cards, identification tags, documents, data,
Confidential Information (as defined below) and Work Product (as defined below)
and other proprietary materials) and all other materials.





-  5  -

--------------------------------------------------------------------------------

 

 

Section 5.        Non-Compete; Non-Solicitation.

(a)        Non-Compete. During the Employment Period, including any period of
automatic extension of the Employment Period, the Employee agrees that he shall
not, and shall not permit his respective affiliates to, directly or indirectly
through another person, engage in a Competitive Business (defined below) by
providing any services similar to those provided during employment for the
Company, including without limitation any business management, strategic
planning, or sales services, advice, or expertise, or any related services, in
any geographic location in which the Company Group is engaged in business, which
includes the United States (the “Geographic Area”). For purposes of this
Agreement, “Competitive Business” shall mean any business that is engaged in the
acquisition, distribution, marketing, sale, resale, manufacture or production of
veterinary pet prescription and over-the-counter medications or related
products, and providing preventative pet care and veterinarian services, and all
matters and services incidental or related thereto, or any other business in
competition with the business conducted by (or actively being contemplated by)
the Company Group.

(b)        Non-Solicitation.  

(i)        The Employee agrees that during the Employment Period, including any
period of automatic extension of the Employment Period, and for a period of
eighteen (18) months thereafter (or twelve (12) months therafter if Termination
was not for Cause) (the “Restricted Period”), the Employee shall not, and shall
not permit his respective affiliates to, directly or indirectly through another
person within the Geographic Area, to hire any employee or independent
contractor of the Company Group, or solicit, induce, recruit or encourage any
such employee or independent contractor to leave the employ of, or reduce the
services provided to, the Company Group, or encourage or attempt to do any of
the foregoing, either for the Employee’s own purposes or for any other person or
entity.

(ii)        During the Employment Period, including any period of automatic
extension of the Employment Period, the Employee agrees that he shall not, and
shall not permit his respective affiliates to, directly or indirectly through
another person within the Geographic Area, (A) solicit, interfere with, subvert,
disrupt or alter the relationship, contractual or otherwise, between the Company
Group and any client, customer, contractor, vendor, supplier, licensor or
licensee of the Company Group, or any prospective client, customer, contractor,
vendor, supplier, licensor or licensee of the Company Group, (B) divert or take
away or attempt to divert or take away the business or patronage (with respect
to products or services of the kind or type developed, produced, marketed,
furnished or sold by the Company) of any of the clients, customers or accounts,
or prospective clients, customers or accounts, of the Company, or (C) encourage
or attempt to do any of the foregoing, either for the Employee’s own purposes or
for any other person or entity.

(c)        Acknowledgments. Employee acknowledges that the restrictions set
forth in Sections 5(a) and 5(b) are fair and reasonable in all respects. Without
limiting the foregoing, Employee makes the following acknowledgments:

(i)        Employee will, by virtue of Employee’s position with the Company,
have and gain a high level of inside knowledge regarding the Company Group and
its business, and as a result, will have the ability to harm or threaten its
legitimate business





-  6  -

--------------------------------------------------------------------------------

 

 

interests, including without limitation, its goodwill, technologies,
intellectual property, business plans, processes, methods of operation,
customers, customer lists, referral sources, vendors and vendor contracts,
financial and marketing information, and other trade secrets.

(ii)        Employee will provide services or have significant presence or
influence on behalf of the Company Group within the entire Geographic Area due
to the nature of the Company Group’s business, which is conducted extensively’
throughout the Geographic Area.

(iii)        Employee has received sufficient consideration in exchange for the
covenants made herein.

Section 6.        Nondisclosure and Nonuse of Confidential Information.

(a)        The Employee will not disclose or use at any time, either during the
Employment Period or thereafter, any Confidential Information (as hereinafter
defined) of which the Employee is or becomes aware, whether or not such
information is developed by him, except to the extent that such disclosure or
use is directly related to and required by the Employee’s performance in good
faith of duties assigned to the Employee by the Company or has been expressly
authorized by the CEO or his designee; provided,  however, that this sentence
shall not be deemed to prohibit the Employee from complying with any subpoena,
order, judgment or decree of a court or governmental or regulatory agency of
competent jurisdiction (an “Order”); provided,  further,  however, that (i) the
Employee agrees to provide the Company with prompt written notice of any such
Order and to assist the Company, at the Company’s expense, in asserting any
legal challenges to or appeals of such Order that the Company in its sole
discretion pursues, and (ii) in complying with any such Order, the Employee
shall limit his disclosure only to the Confidential Information that is
expressly required to be disclosed by such Order. The Employee will take all
appropriate steps to safeguard Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. The Employee shall
deliver to the Company at the termination of the Employment Period, or at any
time the Company may request, all memoranda, notes, plans, records, reports,
electronic information, files and software and other documents and data (and
copies thereof) relating to the Confidential Information or the Work Product (as
hereinafter defined) of the business of the Company Group which the Employee may
then possess or have under his control.

(b)        As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public (including the existence
and content of this Agreement, except that the Employee shall have the right to
disclose the existence and content of this Agreement to his spouse, legal
advisors and financial advisors) and that is used, developed or obtained by the
Company Group in connection with its business, including, but not limited to,
information, observations and data obtained by the Employee while employed by
the Company Group or any predecessors thereof (including those obtained prior to
the date of this Agreement) concerning (i) the business or affairs of the
Company or any of its subsidiaries (or such predecessors), (ii) products or
services, (iii) fees, costs and pricing structures, (iv) designs, (v) analyses,
(vi) drawings, photographs and reports, (vii) computer software and hardware,
including operating systems, applications and program listings, (viii) flow
charts, manuals and documentation, (ix) databases and data, (x) accounting and
business methods, (xi) inventions,





-  7  -

--------------------------------------------------------------------------------

 

 

devices, new developments, methods and processes, whether patentable or
unpatentable and whether or not reduced to practice, (xii) customers and clients
and customer or client lists, (xiii) other copyrightable works, (xiv) all
production methods, processes, technology and trade secrets, and (xv) all
similar and related information in whatever form. Confidential Information will
not include any information that is publicly known and made generally available
through no wrongful act of the Employee or others who were under confidentiality
obligations as to the information involved. Confidential Information will not be
deemed to have been published merely because individual portions of the
information have been separately published, but only if all material features
comprising such information have been published in combination.

(c)        For the avoidance of doubt, Section 6(a) does not prohibit or
restrict Employee (or Employee’s attorney) from responding to any inquiry about
the Agreement or its underlying facts and circumstances by the Securities and
Exchange Commission (SEC), the Financial Industry Regulatory Authority (FINRA),
any other self-regulatory organization or governmental entity, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. Employee understands and acknowledges that he does not need the
prior authorization of the Company to make any such reports or disclosures and
that he is not required to notify the Company that he has made such reports or
disclosures.

(d)        Notwithstanding anything in Section 6(a) or elsewhere in the
Agreement to the contrary, Employee understands that Employee may, without
informing the Company prior to any such disclosure, disclose Confidential
Information (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  Additionally, without informing the Company prior to any such
disclosure, if Employee files a lawsuit against the Company for retaliation for
reporting a suspected violation of law, Employee may disclose Confidential
Information to his attorney and use the Confidential Information in the court
proceeding or arbitration, provided that Employee files any document containing
the Confidential Information under seal and does not otherwise disclose the
Confidential Information, except pursuant to court order. Without prior
authorization of the Company, however, the Company does not authorize Employee
to disclose to any third party (including any government official or any
attorney Employee may retain) any communications that are covered by the
Company’s attorney-client privilege.

Section 7.         Property; Inventions and Patents.

(a)        The Employee has attached hereto, as Schedule A, a list describing
any Inventions (as defined below), which belong to the Employee, which were made
by the Employee prior to his employment with the Company, which relate to the
Company Group and which are not assigned to the Company under this Agreement
(the “Prior Inventions”). The Employee agrees that all inventions, innovations,
improvements, technical information, systems, software developments, methods,
designs, analyses, drawings, reports, service marks, trademarks, trade names,
logos, products, equipment and all similar or related information and materials
(whether patentable or unpatentable) (collectively, “Inventions”) which relate
to the Company Group’s actual or anticipated business, research and development
or existing or future products or services and which are conceived, developed or
made by the Employee (whether or not during usual





-  8  -

--------------------------------------------------------------------------------

 

 

business hours and whether or not alone or in conjunction with any other person)
while employed (if and to the extent such Inventions result from any work
performed for the Company, any use of the Company’s premises or property or any
use of the Company’s Confidential Information) by the Company (including those
conceived, developed or made prior to the date of this Agreement) together with
all patent applications, letters patent, trademark, tradename and service mark
applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing (collectively referred to herein as,
the “Work Product”), excluding all Prior Inventions, belong in all instances to
the Company or such affiliate. To the extent that any of the Prior Inventions
are incorporated into the product, process or machine of the Company or any
affiliate by the Employee, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, transferable, sublicensable,
worldwide license to make, have made, modify, use and sell such Prior Invention
as a part of or in connection with such product, process or machine. The
Employee will promptly disclose such Work Product to the Company’s General
Counsel or his designee and perform all actions reasonably requested by the
Company’s General Counsel or his designee (whether during or after the
Employment Period) to establish and confirm the Company’s ownership of such Work
Product (including, without limitation, the execution and delivery of
assignments, consents, powers of attorney and other instruments) and to provide
reasonable assistance to the Company Group (whether during or after the
Employment Period) in connection with the prosecution of any applications for
patents, trademarks, trade names, service marks or reissues thereof or in the
prosecution or defense of interferences relating to any Work Product. The
Employee recognizes and agrees that the Work Product, to the extent
copyrightable, constitutes works for hire under the copyright laws of the United
States and that to the extent Work Product constitutes works for hire, the Work
Product is the exclusive property of the Company, and all right, title and
interest in the Work Product vests in the Company. To the extent Work Product is
not works for hire, the Work Product, and all of the Employee’s right, title and
interest in Work Product, including without limitation every priority right, is
hereby assigned to the Company. 

(b)        Employee hereby represents and warrants that the patents and other
assets owned by Employee set forth on Schedule A are not related in any way to
the Company Group, except as stated therein. For the avoidance of doubt, if any
invention (i) is developed by Employee entirely on his own time without using
the Company’s equipment, supplies, facilities or trade secret information and
(ii) does not either (1) relate to the Company’s business (or actual or
demonstrably anticipated research or development) at the time of conception or
reduction to practice of the invention or (2) result from any work performed by
Employee for the Company, all as within the meaning of Section 2870 of the
California Labor Code, such invention shall not be deemed to be Work Product for
purposes of this Agreement and shall not be subject to the provisions hereof
relating to Work Product.

(c)        The Employee shall assist and cooperate fully with the Company and
its affiliates in obtaining for the Company and its affiliates the grant of
letters patent, copyrights and any other intellectual property rights relating
to the Work Product in the United States and/or such other countries as the
Company and its affiliates may designate. With respect to Work Product, the
Employee shall, during the Employment Period and at any time thereafter, execute
all applications, statements, instruments of transfer, assignment, conveyance or
confirmation, or other documents, furnish all such information to the Company
and its affiliates and take all such other appropriate lawful actions as the
Company and its affiliates requests.





-  9  -

--------------------------------------------------------------------------------

 

 

Section 8.        Acknowledgement and Enforcement.

(a)        Employee acknowledges that he has become familiar, or will become
familiar with members of the Company Group’s trade secrets and with other
confidential and proprietary information concerning members of the Company Group
and their respective predecessors, successors, customers and suppliers, and that
his services are of special, unique and extraordinary value to the Company.
Employee acknowledges and agrees that the Company would not enter into this
Agreement, providing for compensation and other benefits to Employee on the
terms and conditions set forth herein but for Employee’s agreements herein
(including those set forth in Sections 5, 6, and 7 herein). Furthermore,
Employee acknowledges and agrees that the Company will be providing Employee
with additional special knowledge after the Effective Date, with such special
knowledge to include additional Confidential Information and trade secrets.
Employee agrees that the covenants set forth in Sections 5, 6, and 7
(collectively, the “Restrictive Covenants”) are reasonable and necessary to
protect the Company Group’s trade secrets and other Confidential Information,
proprietary information, good will, stable workforce and customer relations.

(b)        Without limiting the generality of Employee’s agreement with the
provisions of Section 8(a), Employee (i) represents that he is familiar with and
has carefully considered the Restrictive Covenants, (ii) represents that he is
fully aware of his obligations hereunder, (iii) agrees to the reasonableness of
the length of time, scope and geographic coverage, as applicable, of the
Restrictive Covenants, (iv) agrees that the Company currently conducts business
throughout the Restricted Area and (v) agrees that the Restrictive Covenants
will continue in effect for the applicable periods set forth above regardless of
whether Employee is then entitled to receive severance pay or benefits from the
Company. Employee believes that he has received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions.

(c)        Because the Employee’s services are special, unique and extraordinary
and because the Employee has access to Confidential Information and Work
Product, the parties hereto agree that money damages would be an inadequate
remedy for any breach of this Agreement, including the Restrictive Covenants set
forth herein. Therefore, in the event of a breach or threatened breach of this
Agreement, or any Restrictive Covenant herein. the Company Group and its
successors or assigns may, in addition to other rights and remedies existing in
their favor at law or in equity, apply to any court of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce,
or prevent any violations of, the provisions hereof (without posting a bond or
other security).

Section 9.        Assurances by the Employee.

The Employee represents and warrants to the Company that he may enter into this
Agreement and fully perform all of his obligations under this Agreement and as
an employee of the Company without breaching, violating, or conflicting with (i)
any judgment, order, writ, decree, or injunction of any court, arbitrator,
government agency, or other tribunal that applies to the Employee or (ii) any
agreement, contract, obligation, or understanding to which the Employee is a
party or may be bound.





-  10  -

--------------------------------------------------------------------------------

 

 

Section 10.        Non-Disparagement.

The Employee agrees that he will not make, or cause to be made, any statement,
observation, or opinion, or communicate any information (whether oral or
written), to any person other than the CEO or his designee, the Company’s Human
Resource Director, the Company’s General Counsel, PetIQ, Inc.’s Board of
Directors, or Employee’s attorneys, that disparages the Company Group, or is
likely in any way to harm the business or the reputation of the Company Group,
or any of their respective former, present or future managers, directors,
officers, members, stockholders or employees.

Section 11.        Termination of Severance Payments.

In addition to the foregoing, and not in any way in limitation thereof or in
limitation of any right or remedy otherwise available to the Company, if the
Employee violates any provision of this Agreement, or facts or circumstances
have been made known that if known as of the Termination Date, the Employee
would not have been entitled to the benefits of Section 4(a)(ii), (i) the
provisions set forth in Section 4(a)(ii), and the Company’s obligations
thereunder, shall be terminated and of no further force or effect, without
limiting or affecting the Employee’s obligations under Sections 5, 6, 7, or 10,
or the Company’s other rights and remedies available at law or equity and (ii)
the Employee shall promptly pay the Company any amounts received pursuant to
Section 4(a)(ii).

Section 12.        General Provisions.

(a)        Severability.  It is the desire and intent of the parties hereto that
the provisions of this Agreement be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought, Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction or
arbitrator to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

(b)        Entire Agreement.  This Agreement embodies the complete agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way, including, but not limited to, all
prior employment agreements, offer letters, and term sheets describing the terms
and conditions of employment of the Employee; provided that, this Agreement
shall not supersede any confidentiality, intellectual property assignment,
non-competition, and non-solicitation covenants contained in the Purchase
Agreement or in any other agreement to which Employee is a party.

(c)        Counterparts.  This Agreement may be executed in two (2) or more
counterparts (delivery of which may be by facsimile or via email as a portable
document format





-  11  -

--------------------------------------------------------------------------------

 

 

(.pdf)), each of which will be deemed an original, and it will not be necessary
in making proof of this Agreement or the terms of this Agreement to produce or
account for more than one (1) of such counterparts.

(d)        Successors and Assigns: Beneficiaries. This Agreement is personal to
the Employee and without the prior written consent of the Company shall not be
assignable by the Employee. The obligations of the Employee hereunder shall be
binding upon Employee’s heirs, administrators, executors, assigns and other
legal representatives. This Agreement shall be binding upon and shall inure to
the benefit of and be enforceable by the Company’s successors and assigns.

(e)        Governing Law. THIS AGREEMENT, AND THE TERMS AND CONDITIONS
HEREUNDER, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA, EXCEPT WITH RESPECT TO SECTION 12(k) HEREOF, WHICH SHALL BE
GOVERNED BY THE FEDERAL ARBITRATION ACT.

(f)        Amendment and Waiver.  Subject to Section 12(a) hereof, the
provisions of this Agreement may be amended and waived only with the prior
written consent of the Employee and the Company, and no course of conduct or
failure or delay in enforcing the provisions of this Agreement shall be
construed as a waiver of such provisions or affect the validity, binding effect
or enforceability of this Agreement or any provision hereof.

(g)        Notices.  All notices, requests, demands, claims, consents and other
communications which are required or otherwise delivered hereunder shall be in
writing and shall be deemed to have been duly given if (i) personally delivered
or transmitted by electronic mail, (ii) sent by nationally recognized overnight
courier, (iii) mailed by registered or certified mail with postage prepaid,
return receipt requested, or (iv) transmitted by facsimile to the parties hereto
at the following addresses (or at such other address for a party as shall be
specified by like notice):

(i)        if to the Company, to:

PetIQ, LLC

923 S. Bridgeway Place

Eagle, ID 83616

Attention: Robert Mooney, General Counsel

Facsimile: 208-939-3200

Email: robert.mooney@petiq.com

with a copy (which shall not constitute notice) to:

Winston & Strawn LLP

200 Park Avenue

New York, NY 10166

Attention: Dom DeChiara, Esq.

Telephone: (212) 294-2609

Facsimile: (212) 294-4700

E-mail: DDeChiara@winston.com





-  12  -

--------------------------------------------------------------------------------

 

 

(ii)        if to the Employee, to his address set forth on the signature page
hereto;

or to such other address as the party to whom such notice or other communication
is to be given may have furnished to each other party in writing in accordance
herewith. Any such notice or communication shall be deemed to have been received
(i) when delivered, if personally delivered or transmitted by electronic mail,
with receipt acknowledgment by the recipient by return electronic mail, (ii)
when sent, if sent by facsimile on a business day during normal business hours
(or, if not sent on a business day during normal business hours, on the next
business day after the date sent by facsimile), (iii) on the next business day
after dispatch, if sent by nationally recognized, overnight courier guaranteeing
next business day delivery, and (iv) on the fifth (5th) business day following
the date on which the piece of mail containing such communication is posted, if
sent by mail.

(h)        Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

(i)        Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.

(j)        Right of Set Off. In the event of a breach by the Employee of the
provisions of this Agreement, the Company is hereby authorized at any time and
from time to time, to the fullest extent permitted by law and after ten (10)
days prior written notice to Employee, to set-off and apply any and all amounts
at any time held by the Company on behalf of the Employee and all indebtedness
at any time owing by the Company to the Employee against any and all of the
obligations of the Employee now or hereafter existing.

(k)        Arbitration; Waiver of Jury Trial. With the exception of equitable
relief as noted in Section 8 hereof, any controversy or claim arising out of or
relating to this Agreement or the breach thereof (including, without limitation,
as to arbitrability), the parties agree that any dispute against any present or
former officer, director, employee, agent, attorney, or insurer of the Employer,
any disputes with respect to Employee’s employment with the Company or the
termination of such employment, including, without limitation, any claim for
alleged discrimination, harassment or retaliation, any alleged violation of any
federal, state, or other governmental law, statute or regulation, or common law
claim, shall be submitted to binding individual arbitration (as opposed to class
or collective arbitration) pursuant to the Federal Arbitration Act and
administered by JAMS under its Employment Arbitration Rules & Procedures then in
effect. Employee will be required to pay the initial fees for filing or
responding to the arbitration.  Beyond the initial filing fee, Employer will
bear the burden of its own filing fees and any other fees charged by JAMS,
including the Arbitrator’s fees subject to the award of fees as described
below.  Nothing in this Section shall prevent Employee from filing or
maintaining a charge with the United States Equal Employment Opportunity
Commission or the National Labor Relations Board, from making a workers’
compensation claim, or from seeking unemployment benefits.  Disputes that may
not be subject to a pre-dispute arbitration agreement by law (e.g.,





-  13  -

--------------------------------------------------------------------------------

 

 

under the Dodd-Frank Wall Street Reform and Consumer Protection Act) are
excluded from this Agreement.  The arbitration hearing shall commence within
ninety (90) calendar days after the arbitrator is selected, unless the Company
and the Employee mutually agree to extend this time period. The arbitration
shall take place in the State of California. The arbitrator shall be a licensed
attorney or retired judge on the JAMS panel of arbitrators
(“Arbitrator”).  Arbitrator will have full power to give directions and make
such orders as the Arbitrator deems just, and to award all remedies that would
be available in court. Nonetheless, the Arbitrator explicitly shall not have the
authority, power, or right to alter, change, amend, modify, add, or subtract
from any provision of this Agreement, except pursuant to Section 12(a). The
Arbitrator shall issue a written decision that sets forth the essential findings
and conclusions upon which the Arbitrator’s award or decision is based within
thirty (30) days after the conclusion of the arbitration hearing. The award
rendered by the Arbitrator shall be final and binding (absent fraud or manifest
error), and any arbitration award may be enforced by judgment entered or vacated
in any court of competent jurisdiction. The parties each expressly waive the
right to a jury trial.  The Arbitrator shall have discretion to award monetary
and other damages, or to award no damages, and to fashion any other relief the
Arbitrator deems appropriate, but only to the extent consistent with law.  The
parties expressly agree that the Arbitrator shall have discretion to award the
prevailing party reasonable costs and attorneys’ fees incurred in bringing or
defending an action by the other, to the fullest extent allowed by law at the
time of the arbitration.

(l)        Nouns and Pronouns.  Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and
vice-versa.

(m)        409A Compliance.  To the extent any provision of this Agreement or
action by the Company would subject the Employee to liability for interest or
additional taxes under the Internal Revenue Code of 1986 (as amended, “Code”)
Section 409A, it shall be deemed null and void, to the extent permitted by law
and deemed advisable by the Company. It is intended that this Agreement will
comply with Code Section 409A and the interpretive guidance thereunder,
including the exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in-kind distributions, and this Agreement shall be
administered accordingly, and interpreted and construed on a basis consistent
with such intent. All references in this Agreement to the Employee’s termination
of employment shall mean a “separation from service” within the meaning of Code
Section 409A and Treasury Regulation Section 1.409A-1(h)(1)(ii). Notwithstanding
anything to the contrary herein, if the Employee is a “specified employee” as
defined in Code Section 409A, any portion of the amounts payable under this
Agreement as a result of a termination of employment that are not eligible for
any of the exceptions to the application of Code Section 409A (such as the
severance pay exception or the short-term deferral exception), shall not be paid
to the Employee until the earlier of (i) the expiration of the six (6)-month
period measured from the date of the Employee’s  “separation from service” or
(ii) the Employee’s death. Any series of payments hereunder shall be considered
a series of separate payments for purposes of Code Section 409A. To the extent
any reimbursements or in-kind benefit payments under this Agreement are subject
to Code Section 409A, such reimbursements and in-kind benefit payments shall be
made in accordance with Treasury Regulation §1.409A-3(i)(1)(iv) (or any similar
or successor provisions). This Agreement may be amended to the extent necessary
(including retroactively) by the Company in order to preserve compliance with
Code Section 409A. The preceding shall not be construed as a guarantee of any
particular tax effect for the Employee’s compensation and





-  14  -

--------------------------------------------------------------------------------

 

 

benefits and the Company does not guarantee that any compensation or benefits
provided under this Agreement will satisfy the provisions of Code Section 409A.

(n)        Survival. For the avoidance of doubt, the obligations of the Employee
under Sections 3(d), 3(e), 4(d), 4(e), and 5- 12 (and all subsections thereto)
shall survive the end of the Employment Period or the termination of this
Agreement or the Employee’s employment for any reason (whether such termination
is by the Company, by, the Employee, or otherwise).

[signature page follows]

 

 



-  15  -

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

PETIQ, LLC

 

 

 

 

 

By:

/s/ McCord Christensen

 

 

Name: Cord Christensen

 

 

Title: Chief Executive Officer

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Will Santana

 

Will Santana

 

 

 

Address:

 

 

 

 

 

 

 

 

 



Signature Page to Employment Agreement

--------------------------------------------------------------------------------

 



SCHEDULE A

LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP

 

 

 

Title

Date

Identifying Number or Brief Description

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature of Employee:

 

 

 

Print Name of Employee: Will Santana

 

 

 

Date:

 

 

 

A-1

--------------------------------------------------------------------------------